Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, as originally filed, are presently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “receiving the forward passes at an orchestrator that includes an orchestrator portion of the distributed neural network” in which the forward passes” is lack of antecedent bases. Claims 7 and 15 recite similar limitations and are rejected with the same reason.  All dependent claims depending from their respective base claims rejected are rejected with the same reason.

Claim 2 recites: “The method of claim 1, wherein the forward pass, from each of the clients, includes an output from a last layer of the data receiving data portion, wherein the outputs are input into the first layer of the orchestrator portion of the distributed neural network.” In which “the outputs” and “the first layer of the orchestrator portion” are lack of antecedent basis. Claim 8 recites similar limitations and rejected with the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0117780 A1, Malik et al. (hereinafter Malik) in view of US 11,057,318 B1, Matthews et al. (hereinafter Matthews).


As to claim 1, Malik discloses a method for training a distributed neural network (Fig 5), comprising: 
identifying intersecting identifiers for datasets across clients (Fig 2; pars 0053-0054, 0069, 0071, unique entity identifier for each user/client), each of the clients including a data receiving portion of the distributed neural network, the datasets including training data for the distributed neural network (Figs 4-5; pars 0104, 0117-0121, a set of training data distributed over the plurality of client systems); 
receiving the training data from the clients as input into corresponding data receiving portions (Figs 1, 4-5, 7-8; pars 0008-0011, 0046, 0050 receiving user input as training data); 
generating a forward pass at each of the data receiving portions (par 0138, a feedforward ANN (e.g. with a forward pass from input to output); 
receiving the forward passes at an orchestrator that includes an orchestrator portion of the distributed neural network (Figs 2, 4; pars 0046, 0048-0049, 0058).
Malik also discloses calculating a loss of the forward pass through the distributed neural network (pars 0096, 0099, 0110-0111) and an assistant orchestrator facilitating the distributed neural network (Figs 2, 4; pars 0046, 0048-0049, 0088, 0090) but does not expressly disclose the loss being propagated to a backward pass by an orchestrator and adjusting the neural network based on the backwards pass. 
Nevertheless, Matthews, in the same or similar field of endeavor, further teaches calculating a loss at the orchestrator portion (Fig 1, note orchestration function being performed with 130 and 120 together; col 15, lines 17-67; col 17, line 42- col 18, line 4); and propagating the loss through the distributed neural network using a backwards pass from the orchestrator portion to the data receiving portions (Fig 1; col 2, lines 23-46; col 62, lines 48-58; col 95, lines 53-67, error (e.g. loss) handling) and adjusting the neural network based on the backwards pass (col 6, lines 54-63; col 17, lines 2-7; col 89, lines 1-6).
Therefore, consider Malik and Matthews’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Matthews’s teachings in Malik’s method to optimize training algorithms implementation in a distributed neural network. 
As to claim 2, Malik as modified discloses the method of claim 1, wherein the forward pass, from each of the clients, includes an output from a last layer of the data receiving data portion (Malik: Fig 15; pars 0138, a feedforward ANN and the nodes flow in one direction, e.g. the first layer output goes to input of the next layer, etc.; Matthews: col 2, lines 14-22), wherein the outputs are input into the first layer of the orchestrator portion of the distributed neural network (Malik: Figs 2, 15; pars 0046, 0048-0049, an orchestrator coordinates receiving input data flow through the distributed neural network;  Matthews: Figs 1-3).  

As to claim 3, Malik as modified discloses the method of claim 1, further comprising generating the loss from labels stored at the orchestrator and an output of a last layer of the orchestrator portion of the distributed neural network (Malik: Figs 7,12; pars 0009, 0011, 0094, machine learning models training candidate labels using distributed neural network. Note generating the loss being part of training process (see rejection in claim 1), par 0096, 0099, 0110; Matthews: Figs 1-3, Orchestrator node and compute-enabled switch together performs training algorithms including gradient decent and loss function computation).  

As to claim 4, Malik as modified discloses the method of claim 1, further comprising identifying the intersecting identifiers associated with the clients with a privacy preserving mechanism such that none of non-intersecting identifiers are disclosed (Malik: pars 0044, 0053-0054, 0084, 0125, only information/identifier without violating a privacy policy being shared among the nodes/sub-system).  

As to claim 5, Malik as modified discloses the method of claim 1, further comprising sending a request, from the orchestrator to the clients, to load at least a batch of the training data into the data receiving portions of the neural network (Malik: pars 0006, 0009-0010, user privacy preserving scheme being implemented in machine learning models).  

As to claim 6, Malik as modified discloses the method of claim 1, further comprising the orchestrator providing the clients with a structure of the distributed neural network (Malik: pars 0037, 0074, 0079, 0081, providing data structure for the distributed neural network).
  
As to claim 7, Malik as modified discloses the method of claim 1, further comprising training the distributed neural network with the training data.
As to claim 8, it recites a non-transitory storage medium storing instructions executed performing functions and features in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 9-14, they are rejected with the same reason as set forth in claims 2-7, respectively.

As to claim 15, Malik as modified discloses a method for training a distributed neural network, comprising: 
identifying intersecting identifiers for datasets across clients, each of the clients including a data receiving portion of the distributed neural network, the datasets including training data for the distributed neural network (see rejection in claim 1); 
receiving the training data from the clients as input into corresponding data receiving portions (see rejection in claim 1); 
generating a forward pass at each of the data receiving portions (see rejection in claim 1); 
receiving the forward passes at an orchestrator that includes an orchestrator portion of the distributed neural network (see rejection in claim 1); 
sending an output of the orchestrator portion to the data receiving portions (Malik: Figs 2, 4; Matthews: Fig 1; col 7, lines 45-62; col 8, lines 13-25; col 17, lines 8-29); 
determining a loss at each of the data receiving portions (Fig 1, note orchestration function being performed with 130 and 120 together; col 15, lines 17-67; col 17, line 42- col 18, line 4); sending the losses to the orchestrator portion (Matthews: Fig 1, note orchestration function being performed with 130 and 120 together; col 15, lines 17-67; col 17, line 42- col 18, line 4); 
propagating the loss through the distributed neural network using a backwards pass from the orchestrator portion to the data receiving portions (see rejection in claim 1); and adjusting the neural network based on the backwards pass (see rejection in claim 1). See motivation statement in claim 1.

As to claim 16, it is rejected with the same reason as set forth in claims 2-3.
As to claim 17, it is rejected with the same reason as set forth in claim 4.
As to claim 18, it is rejected with the same reason as set forth in claims 4 and 7.
As to claim 19, it is rejected with the same reason as set forth in claim 6.

As to claim 20, it is rejected with the same reason as set forth in claim 15.

 Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661